NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 30, 2015* 
                                  Decided April 8, 2015 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD D. CUDAHY, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 13‐3877 
 
ERIC L. TOLONEN,                               Appeal from the United States District Court 
      Plaintiff‐Appellant,                     for the Western District of Wisconsin. 
                                                
      v.                                       No. 12‐cv‐782‐bbc 
                                                
RICHARD HEIDORN, et al.,                       Barbara B. Crabb, 
      Defendants‐Appellees.                    Judge. 
                                                
                                                
                                                
                                          O R D E R 

       Eric Tolonen, now 32, has suffered from cystic acne since entering the Wisconsin 
prison system at age 20. In this lawsuit under 42 U.S.C. § 1983, Tolonen principally 
claimed that the defendants—two treating doctors and two healthcare 
administrators—had shown deliberate indifference to his acne by refusing to authorize a 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 13‐3877                                                                             Page 2 
 
consultation with a dermatologist. The district court granted summary judgment for the 
defendants, and Tolonen appeals. We affirm the judgment. 
         
        Department of Corrections medical staff, including defendant physicians 
Richard Heidorn and Kenneth Adler, had treated Tolonen’s skin conditions (he also has 
seborrheic dermatitis, though acne is the focus of his suit) more than 40 times from 2003 
through 2013. Doctors tried more than two dozen oral or topical medications, including 
isotretinoin (first marketed as Accutane); antibiotics in the sulfa, tetracycline, macrolide, 
and cephalosporin families; benzoyl peroxide; and antiseptic soaps. These medication 
choices tracked the prevailing guidelines of the American Academy of Dermatology for 
treating acne. See John S. Strauss, M.D., et al., Guidelines of care for acne vulgaris 
management, 56(4) J. AM. ACAD. DERMATOLOGY 651 (2007), available at 
https://www.aad.org/education/clinical‐guidelines (new guidelines forthcoming in 
May 2015). Dr. Adler even cultured Tolonen’s acne to identify the best antibiotic. But 
Tolonen believed all of these treatments were ineffective, and the defendants declined 
his several requests to see a dermatologist. 
         
        At summary judgment the defendants argued that Tolonen simply had disagreed 
with their treatment choices and, anyway, he did not have a serious medical need. The 
defendants submitted affidavits from Drs. Heidorn and Adler, along with Tolonen’s 
medical records. Heidorn explained that acne is incurable, is difficult to treat, and often 
is managed through trial and error. Drugs sometimes take weeks to become effective, he 
continued, and skin may appear to be worse before getting better. Even with 
improvement, Heidorn said, flare‐ups are common. The doctor added that he had not 
sent Tolonen to a dermatologist because, despite the plaintiff’s flare‐ups, his condition 
wasn’t worsening and other treatments remained untried. Moreover, Heidorn noted, 
Tolonen in early 2005 had become “absolutely obsessed” with his acne and then in late 
2006 had unilaterally stopped using all prescribed topical remedies. Dr. Adler recounted 
a similar experience. Tolonen’s acne had not been worsening, Adler said, but Tolonen 
did experience numerous flare‐ups, possibly because he failed to take medications as 
prescribed. Tolonen’s medical records, Adler said, document frequent noncompliance 
with medications from 2008 on. 
         
        Tolonen twice obtained more time for discovery before filing his opposition to the 
defendants’ motion for summary judgment. When he did respond he offered only his 
personal opinion that Drs. Heidorn and Adler had used him as a “lab rat” to experiment 
with different, but ineffective, drugs instead of sending him to a dermatologist. And, he 
asserted, Heidorn should have taken a culture sooner than he did. Tolonen admitted, 
No. 13‐3877                                                                            Page 3 
 
though, that he had not taken his prescribed medications as directed and, in fact, had 
discontinued them entirely because he deemed them ineffective. 
         
        Weeks later, while the matter was under advisement before the district court, 
Tolonen moved for a continuance, citing former Federal Rule of Civil Procedure 56(f) 
(now Rule 56(d)). Tolonen explained that he had been focused on opposing the 
defendants’ motion for summary judgment and now wanted to conduct more discovery, 
in particular by serving the defendants with interrogatories asking if he suffers from a 
serious medical need and whether they were continuing to pursue ineffective treatment. 
The district court denied that motion, reasoning that Tolonon’s questions not only were 
untimely but were answered by the defendants’ motion for summary judgment. 
         
        In the same order, the district court granted summary judgment for the 
defendants. The court assumed that Tolonen’s acne is a serious medical need but 
concluded that a jury could not reasonably find that the defendants had been 
deliberately indifferent to that condition. It is undisputed, the court explained, “that trial 
and error is often the only way to find effective acne medications,” that Tolonen’s 
medical records document years of persistent efforts to identify the best mix of 
medications for him, that some of those medications had probably failed because of 
Tolonen’s refusal to cooperate, and that other options still remained. In contrast, the 
court added, Tolonen had not submitted expert medical testimony supporting his 
accusations that the defendants had prescribed ineffective medications and failed to 
follow the appropriate standard of care. 
         
        Tolonen’s appellate challenge to the grant of summary judgment lacks merit. As 
far as we can tell, he insists that the defendants must have been deliberately indifferent 
because his acne has not cleared entirely. This will not do. What’s missing is evidence 
calling into question the defendants’ treatment choices; Tolonen’s belief that he did not 
receive adequate care amounts to no more than a refusal to accept the professional 
judgment of his treating physicians. See Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 
2010); Johnson v. Doughty, 433 F.3d 1001, 1012–13 (7th Cir. 2006). Pro se litigants are not 
exempt from procedural rules, Members v. Paige, 140 F.3d 699, 702–03 (7th Cir. 1998); 
Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994), and Tolonen’s conjecture about how best 
to treat acne could not establish material issues of fact requiring a trial. See Winsley v. 
Cook Cnty., 563 F.3d 598, 605 (7th Cir. 2009); Karazanos v. Navistar Intʹl Transp. Corp., 948 
F.2d 332, 337–38 (7th Cir. 1991). As the district court correctly noted, Tolonen’s lay 
opinion is not evidence that the defendants’ treatment decisions were such a “substantial 
departure from accepted professional judgment, practice, or standards as to demonstrate 
No. 13‐3877                                                                            Page 4 
 
that the person responsible did not base the decision on such a judgment.” Estate of Cole 
v. Fromm, 94 F.3d 254, 261–62 (7th Cir. 1996); see Johnson, 433 F.3d at 1022–23. 
        
       Tolonen insists, however, that the district court should have withheld ruling on 
the defendants’ motion for summary judgment until he could serve interrogatories 
asking the defendants if he has a serious medical need and whether they had persisted 
with ineffective treatment. But the time for discovery was past, and, regardless, the 
defendants already had submitted affidavit testimony that Tolonen’s acne and 
dermatitis are not “serious medical needs” and that the treatment he received followed 
the accepted standard of care. An opposing party’s hope that more discovery will entice 
an adverse witness to “contradict an earlier statement or volunteer an admission” is not 
a valid reason for seeking to stall decision on a pending motion for summary judgment. 
United States v. On Leong Chinese Merchs. Ass’n Bldg., 918 F.2d 1289, 1294 (7th Cir. 1990); 
see Davis v. G.N. Mortg. Corp., 396 F.3d 869, 885–86 (7th Cir. 2005). 
        
       Finally, Tolonen contends that the district court erred in refusing to recruit 
counsel. This lawsuit, he says, is complex, and a lawyer would have had a better chance 
at securing an expert to testify on his behalf. A district court may enlist counsel to assist a 
plaintiff with complex litigation, see Henderson v. Ghosh, 755 F.3d 559, 566 (7th Cir. 2014), 
but the district court reasonably concluded that Tolonen had filed well‐written 
submissions and appeared competent to present his case without the assistance of an 
attorney, see Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014). And to the extent that 
Tolonen argues that he needed an attorney to assist him in securing an expert witness, as 
best we can tell, he never told the district court that he had tried but failed to secure an 
expert on his own. Even now Tolonen does not show that he made a substantial effort to 
secure an expert; he merely asserts, without any support in the record, that he wrote to 
several dermatologists who never responded to him. Accordingly, we cannot conclude 
that the district court abused its discretion. 
                                                                                    AFFIRMED.